Citation Nr: 9925330	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
undifferentiated somatoform disorder.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a spine disorder.

5.  Entitlement to service connection for headaches and 
dizziness.

6.  Entitlement to service connection for a gastrointestinal 
disorder.

7.  Entitlement to service connection for a scar of the right 
index finger.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from June 1992 to March 
1996.

This appeal is from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
regional office (RO).  The RO styled the matter of the 
disability rating for undifferentiated somatoform disorder as 
an issue of increased rating.  The United States Court of 
Appeals for Veterans Claims (Court) has distinguished appeals 
from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the issues in this case consistent with the Court's ruling in 
Fenderson.

The RO styled the spine disorder claim as secondary to 
bilateral knees.  The RO did not adjudicate the claim as for 
secondary service connection.  For reasons set forth below, 
the Board will also consider the claim only as for service 
connection on a direct basis.

The appellant's January 1997 application for disability 
compensation stated a claim for a scar of the left index 
finger.  The RO has used the term "index finger" without 
distinguishing left from right in the June 1997 rating 
decision and subsequent documents in this case.  The 
appellant's statement to the April 1997 VA examiner and his 
substantive appeal both reference the right index finger.  
The Board has construed the June 1997 rating decision as 
pertaining to a scar of the right index finger.  The question 
whether the appellant intends a claim for service connection 
for a scar of the left index finger is referred to the RO for 
clarification and any other appropriate action.

Appellate review of the issue of entitlement to a rating in 
excess of 10 percent for undifferentiated somatoform disorder 
is deferred until return of the case to the Board from the 
remand appended to this decision.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence of a current diagnosis of a vision, knee, spine, 
headache, or dizziness disorder or of any scar of the right 
index finger.

2.  The appellant has submitted competent medical evidence of 
current duodenitis without submitting evidence of duodenitis 
in service or of a nexus between current duodenitis and any 
GI condition present in service.


CONCLUSION OF LAW

The appellant has not submitted a well grounded claim for a 
vision disorder, a bilateral knee condition, a spine 
condition, a headache and dizziness disorder, a 
gastrointestinal disorder, or a scar on the right index 
finger, and VA has not duty to assist the appellant to 
develop facts pertinent to any of those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical history and physical examination reports on 
entrance into service were negative for eye, knee, spine, 
headache, dizziness, and stomach disorders and for a scar of 
the right index finger.  In June 1992, the appellant 
complained of right knee pain for several days following a 
fall onto his left knee.  Examination showed multiple 
positive findings.  The impression was right iliotibial band 
syndrome and possible small lateral meniscus tear.  When 
examined in August 1992 for complaints of left lower leg 
pain, assessed as shin splints, the left knee was within 
normal limits.  In March 1993, when seen for complaints of a 
twisted left knee, examination was essentially negative, with 
questionable tenderness of the lateral proximal fibula.  An 
x-ray study of the left knee was completely normal.  The 
assessment was overuse syndrome of the left knee.

In December 1993, the appellant was seen for complaints of 
stomach pain, nausea, vomiting, and an acidic taste in his 
mouth of one year duration.  The appellant reported vomiting 
after any type of meal.  The initial assessment was possible 
ulcer.  Gastrointestinal (GI) examination, including abdomen 
and throat, was negative.  The assessment was dyspepsia, with 
a differential diagnosis of hiatal hernia.  In February 1994, 
an examination that was negative except for mild epigastric 
tenderness to deep palpation produced an assessment of 
suspected gastroesophageal reflux disease (GERD).  A March 
1994 upper GI series (UGI) found an incidental small Zenker's 
diverticulum and was otherwise negative.  A surgical consult 
in May 1994 to determine feasibility of surgical correction 
of the Zenker's diverticulum produced an impression of 
gastroesophageal reflux and Zenker's diverticulum.  
Examination in July 1994 for complaints of stomach pain, 
sweating and nausea produced an assessment of viral 
gastroenteritis.  On GI consultation in July 1994, the 
appellant complained of two years of heartburn, nausea, and 
loose stools without relief from medication.  The impression 
was that Giardia could explain all of the symptoms, although 
GERD and IBD (irritable bowel disease) were possibilities.  
Subsequently in July 1994, viral gastroenteritis was felt to 
be resolving.  Esophagogastroduodenoscopy (EGD) examination 
on July 26, 1994, showed two or three superficial linear 
erosions of the esophagus and was otherwise normal.  
Examinations of September and November 1994 continued the 
impression of GERD.  The November 1994 report noted a normal 
gastrin level.

In May 1995, the appellant was seen for complaints of pain in 
the left knee and ankle with a history of shin splints.  He 
complained of bilateral knee pain, eight on a scale of one to 
10 (most severe), with sharp pain to the knee that did not 
radiate.  He said the knee gave out at times and had pain 
when ambulating.  Examination of the knees showed no edema 
and no effusion.  Pain was noted during flexion and 
extension, to drawer's examination during internal and 
external rotation, and to McMurray examination, greater on 
internal rotation.  There was a positive patellar inhibition 
test.  The assessment was shin splints and possible 
patellofemoral syndrome.  The appellant also complained of 
diffuse pain to the tibia; he was given physical therapy 
exercises.

The assessment of GERD continued in an April 1995 examination 
and was changed to rule out GERD on a second April 1995 
examination.  On GI consultation in April and July 1995, the 
examiner reviewed the appellant's history, noting history of 
vomiting up to seven times a day.  It was felt the objective 
findings did not explain the symptoms.  The July 1995 
examiner recommended EGD and flexible sigmoidoscopy, to be 
followed by psychiatric referral depending on the results.  
July 1995 flexible sigmoidoscopy to 40 cm found solid stool 
and was normal throughout.  The EGD of the same date found 
the esophagus, stomach and duodenum all normal and without 
inflammation, ulcer, or other abnormality.

On psychiatric evaluation in July 1995, the examiner noted a 
history of three to seven vomiting episodes a day beginning 
while assigned to duty on a hard schedule followed shortly by 
a marriage that was troubled throughout.  The GI symptoms 
were noted to coincide primarily with duty hours and physical 
training.  The examiner summarized the initial assessment of 
GERD and subsequent findings of Zenker's diverticulum and 
small esophageal erosions, and all other laboratory and x-ray 
studies and diagnostic procedures otherwise normal.  During 
the clinical psychiatric interview the appellant reported 
depressed mood for greater than one month, irritability, 
insomnia, fatigue, feelings of helplessness, loss of 
motivation and poor concentration.  The examiner's impression 
was of psychogenic vomiting.  The Axis I diagnoses were 
undifferentiated somatoform disorder, marital problems, and 
single episode of major depression; the Axis II diagnosis was 
avoidant traits; Axis III was vomiting.

An August 1995 report of a medical board again reviewed the 
appellant's medical history relating to his GI complaints, 
the clinical and test results, and the psychiatric 
evaluation.  The medical board confirmed the psychiatric 
diagnosis and found the appellant was severely impaired for 
military functioning disqualifying him for deployment.  The 
medical board also opined the appellant had moderate 
impairment in civilian industrial capacity because of his 
psychiatric disorders.  The medical board referred the 
appellant to a physical evaluation board for medical 
disability discharge for somatoform disorder.

Subsequent August 1995 follow up for chronic vomiting in the 
gastroenterology clinic noted still daily vomiting and 
diagnoses of major depression and somatoform disorder.  The 
impression was chronic vomiting; there was no physiologic 
diagnosis.

A September 1995 emergency room record shows the appellant 
was seen to have a two-day-old loose flap laceration of the 
right index finger debrided and sutured and the dressing 
changed.  The assessment was old flap laceration, right index 
finger.

On psychiatric outpatient treatment in October 1995, the 
appellant complained that no one was doing anything for him, 
but questioning revealed he had missed appointments, run out 
of medication without notifying anyone, and failed to report 
to the medical board.  Upon mental status examination, the 
diagnoses were as in July 1995, with passive-aggressive 
traits added to the diagnosis on Axis II.

The appellant was seen in a neurology clinic in December 1995 
for evaluation of blind spots and headaches.  The appellant 
described losing vision peripherally for up to an hour, then 
getting a "real bad migraine."  He denied scintillation.  
The headache localized to the temples bilaterally and could 
radiate to the occiput, feeling like splitting.  There was no 
nausea or vomiting, there was photophobia and phonophobia.  
He treated himself by going to a dark room.  He reported 
ibuprofen aborted the headaches.  He gave a greater than one 
year history, with increase in the past six months, having 
two episodes in November and other headaches daily for two to 
three hours.  He denied weakness, numbness, loss of 
consciousness, shaking of extremities, incontinence or 
diplopia.  Neurologic examination was negative.  The 
assessment was classic migraine with aura of blind spot, but 
also with headaches every other day.  The examiner felt the 
increased intensity might be related to stress.  A computed 
tomography (CT) study of the head was planned.  On follow-up 
in February 1996, the examiner noted a normal CT.  The 
appellant reported two migraines since December 1995 with 
headaches every other day without associated phenomena.  
There had been no changes in the quality of the headaches.  
The assessment was classic migraine with some every-other-day 
headaches.

The appellant had VA examinations in April and May 1997.  On 
general medical examination in April 1997, the appellant 
reported he was and had been working as a security officer 
for a casino since discharge from the service.  He stated no 
time had been lost from employment.  Historically, the 
appellant reported he twisted his left knee while running in 
1992 and reinjured it on a hike.  He stated his back has hurt 
since 1992 from bending over because of his left knee.  He 
said while at a base in Georgia he became dizzy and had 
headaches, which continue; he took no prescription for them.  
He said he began vomiting in 1993 and continued to the 
present, twice a day, before and after meals.  Current 
complaints were continuous headaches, vomiting daily, left 
knee pain, and dizziness.  On examination the appellant was 
five and a half feet tall and 180 pounds, which was also his 
maximum weight for the past year.  He had a good build and 
state of nutrition.  Carriage, posture, and gait were normal.  
The nose, sinuses, mouth and throat were normal.  There was 
no hernia.  The genitourinary system was normal.  The 
diagnosis was normal male.  The examiner referred to other 
reports for specialized findings.

On examination of the joints, the appellant complained 
subjectively of pain and instability of both knees.  The 
examiner stated there were no objective findings.  Both knees 
were without swelling or deformity, completely stable 
bilaterally, and with zero to 140-degree ranges of pain-free 
motion bilaterally.  On examination of the spine, the 
examiner noted there was no history of lumbar injury at any 
time.  The appellant complained subjectively that his back 
hurt.  The examiner stated there were no objective findings.  
There were no postural abnormalities or fixed deformities.  
The musculature of the back was normal.  Forward flexion was 
to 95 degrees; the appellant could touch his toes.  Extension 
was to 35 degrees.  Lateral flexion was to 40 degrees 
bilaterally.  Rotation was to 35 degrees bilaterally.  There 
was no objective evidence of pain on motion.  There was no 
evidence of neurological involvement.  The diagnosis was no 
apparent disease or loss of motion of the lumbar spine.

On examination of the skin, the appellant reported cutting 
his right index finger distally in service without cutting 
tendons.  He had no current subjective complaints.  
Objectively, there was no scar of the right index finger 
discernible.

On neurological examination, the appellant gave a history of 
alleged headaches and dizziness since June 1993 that 
continues to the present, with the headaches relieved by 
Tylenol and Motrin.  Subjective complaints were the same.  
The examiner noted there were no objective findings.  
Regarding migraines, the examiner noted temporal headaches, 
"(since 1993!)," going posteriorly to the cervical region, 
not including the spine, not typical of migraine.  The 
diagnosis was no apparent brain defect and unknown cause for 
any alleged cephalalgia.  The examiner commented that he had 
a strong impression that all of the appellant's problems are 
psychosomatic, without physical basis.

On GI examination, the appellant gave a history of vomiting 
twice daily since 1993.  Subjectively, he complained of 
stomach cramps.  Objectively, the examiner stated there were 
no findings.  Current and maximum weights for the past year 
were 180 pounds.  Vomiting was noted as allegedly twice a 
day.  There was no recurrent hematemesis or melena.  The 
appellant reported upper abdomen pain, with daily episodes 
numbering 728 per year.  Laboratory tests were normal.  The 
diagnosis was probably psychosomatic stomach condition.  The 
examiner stated that he seriously doubted the appellant's 
history, because he would have lost weight and have been 
almost too weak to come in for the examination if the history 
were true.  A May 1997 addendum to the GI examination report 
noted that the findings of a UGI were consistent with 
duodenitis.  A May abdominal CT report shows an impression of 
a single gall stone and an enlarged tail of the pancreas; 
rule out tumor versus pancreatitis, versus unopaci[] 
intestine.

On vision examination, the appellant reported frequent 
attacks of headaches since 1993, previously diagnosed a 
migraine.  Visual acuity was 20/20 bilaterally.  There was no 
diplopia, no visual field defect, and external slit lamp 
examination was normal.  The diagnosis was normal eye 
examination.

On psychiatric examination, the examiner noted the appellant 
currently worked as a night security guard at a casino.  He 
used no medications, having used Pamelor only for a couple of 
weeks.  The appellant summarized the appellant's medical 
history as reported by the appellant.  Subjectively, the 
appellant reported his sleep and appetite were "OK."  He 
denied nightmares, crying spells, or mood swings, stating, 
"I'm a pretty calm fellow."  The said he vomits twice a 
day, but without fixed pattern, and has daily headaches 
without fixed pattern or presentation, but which are present 
in one form or another all day long.  He said he socialized 
and did not miss work because of these symptoms.  He said he 
got plenty of exercise going up and down the stairs at work.  
Objectively, the appellant was appropriately dressed, 
cooperative, oriented, verbal and alert.  He denied homicidal 
or suicidal ideation and any paranoid ideation.  There was no 
evidence of thought disorder.  He denied hallucination.  His 
memory was intact.  The multiaxial diagnosis was as follows:  
Axis I: 300.81 [diagnostic code from Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)] 
Undifferentiated somatoform disorder; Axis II: No diagnosis; 
Axis III: History of vomiting and headaches; Axis IV: No 
diagnosis; Axis V: 80.


II.  Analysis

Preliminarily, regarding the identity of the claimed 
disabilities, the Board has changed the disability identified 
by the appellant as "stomach" to GI, because the stomach is 
a specific organ of the GI tract.  The Board's reading of the 
record indicates that the appellant does not use or mean the 
term stomach as a precise anatomical term.  Adjudicating his 
claim as to the GI tract generally affords a more accurate 
treatment of his claim.

The Board has also renamed the claim for a spine disability 
styled by the RO as "secondary to bilateral knee condition" 
to indicate a direct service connection claim.  The April 
1997 VA examination report shows that the secondary 
relationship of the spine to the knees is the appellant's 
medical opinion, not a statement of the legal posture of the 
claim.  The appellant reported that his alleged back 
condition started in 1992, while in service.  Regardless of 
the etiology as a medical matter, as a legal matter a claim 
for a disability that began in service is not a claim for a 
disability "proximately due to or the result of a service-
connected disease or injury," 38 C.F.R. § 3.310(a) (1998), 
in the sense that the legal authority for service connection 
is different than the other claims at issue.  The Board 
construes the claim for a spine disorder as a direct service 
connection claim.

Regarding all of the service connection claims at issue 
generally, the Board finds VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground a 
claim not currently well grounded.  Cf. Robinette v. Brown, 8 
Vet. App. 69 (1995) (where claimant with not well-grounded 
claim refers to specific source of evidence that could well 
ground the claim, VA has duty to inform claimant of necessity 
to submit that evidence to complete his application for 
benefits).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307 (1998).  None of the appellant's 
claimed disorders is among those listed as such a chronic 
disease.

"A person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Caluza, 7 Vet. App. at 
504.  The Court has held that the second and third Caluza 
elements can also be satisfied under 38 C.F.R. § 3.303(b) by 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

Evidence that a lay person noted a condition in service is 
sufficient for that purpose, if the condition is within the 
competency of lay persons to observe, otherwise, the evidence 
of noting during service must be that the condition was noted 
by a competent medical professional.  Id.

If the appellant has not presented a well-grounded claim, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of the claim.  Morton v. West, No. 96-1517 (U.S. 
Vet. App. Jul. 14, 1999).

A.  Vision, Knees, Spine, Scar of Right Finger

The appellant has not submitted any competent medical 
evidence that he has a vision problem, any disorder of either 
knee, any spine disorder, or a scar on his right index 
finger.  The appellant avers that the April 1997 VA 
examination conclusions are wrong, because each of the 
claimed disabilities is shown in the service medical records.  
With the exception of a spine disorder, the appellant is 
correct, there are service records pertaining to each of the 
claims.  However, VA does not pay compensation or grant 
service connection for the fact of disease or injury in 
service per se, but "for disability resulting from" 
(38 U.S.C.A. §§ 1110, 1131) (emphasis added) disease or 
injury incurred or aggravated in service.  It is the fact of 
current disability that he must show, not the fact of disease 
or injury in service.

The April 1997 VA examiner explicitly found no current 
diagnosable physical condition corresponding to vision, 
knees, spine, or scar of the index finger.  The fact that he 
was treated in service is not evidence of the current 
existence of the claimed conditions.  That is why a current 
diagnosis is the first element of a well-grounded claim for 
service connection.  Absent a current competent medical 
diagnosis, the claims cannot be well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The appellant's belief 
that he has the alleged conditions cannot serve as evidence 
in place of the required medical diagnoses, because the 
appellant is a lay person who lacks the necessary medical 
expertise to proffer his medical opinion as evidence.  
Espiritu, 2 Vet. App. 492.

B.  GI Disorder

Consideration of service connection for a GI disorder is 
limited to the question whether there is a physiological 
disorder discrete from the service-connected undifferentiated 
somatoform disorder.

Regarding the GI condition, the appellant has submitted 
current medical evidence of duodenitis and of an enlarged 
tail of the pancreas, the latter with several possible 
differential diagnoses, but no actual diagnosis.  There is no 
evidence of incurrence in service of duodenitis or of any 
disease involving the pancreas.  Thus, as to those conditions 
specifically, there is no outstanding question whether there 
is a nexus.

There is a clear record of GI complaints in service.  A well-
grounded claim must include evidence of incurrence of the 
claimed disability in service; that evidence need not be 
conclusive.  He has also submitted lay testimony of ongoing 
stomach pain and vomiting.  He is competent as a lay person 
to report his own pain and the fact of vomiting.  Savage, 10 
Vet. App. 488.  However, the question of a nexus between any 
current medical findings and either the condition incurred in 
service or the continuity of symptomatology is a medical 
matter.  The appellant's lay opinion cannot serve as that 
medical evidence.  Id.

The appellant has not submitted medical evidence of a 
relationship between duodenitis or a disorder involving the 
pancreas and the continuing symptomatology of vomiting and GI 
pain.  Significantly, the April 1997 examiner, after finding 
no physiologic explanation for the alleged vomiting, added an 
addendum about duodenitis below his prior comment.  Clearly, 
the lack of any comment relating the two or revising his 
opinion must be deemed intentional.

The claim for service connection for a GI disorder is not 
well grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

C.  Headache and Dizziness

Consideration of service connection for a headache and 
dizziness disorder is limited to the question whether there 
is a physiological disorder discrete from the service-
connected undifferentiated somatoform disorder.

The appellant has not submitted a competent medical diagnosis 
of any headache disorder discrete from his somatoform 
disorder.  The service medical record shows a diagnosis of 
classic migraine, but the April 1997 current examiner did not 
diagnose migraine, stating specifically that the appellant's 
symptoms as described were not migraine.  Thus, there is no 
medical evidence of a nexus between the reported current 
headaches and the migraine disorder diagnosed in service.

In service, complaints of "other" headaches were noted.  
The appellant has reported ongoing headaches.  His report 
constitutes evidence of continuity of symptomatology of non-
migraine headaches.  However, absent a current diagnosis of a 
headache disorder discrete from that which is a symptom of 
his somatoform disorder, he is in the position of having 
failed to submit evidence of a current diagnosis that can 
have a nexus to the headaches in service or to continuity of 
symptomatology.

Regarding dizziness, the appellant has not submitted any 
current medical evidence confirming dizziness.  In sum, the 
claim for service connection for headaches and dizziness as 
discrete disabilities that are not symptoms of somatoform 
disorder are without current diagnosis, and cannot be well 
grounded.  Rabideau, 2 Vet. App. 141.  Whereas the claim is 
not well grounded, VA has no duty to assist the appellant to 
develop facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

Whereas claims for service connection for a vision disorder, 
a bilateral knee condition, a spine condition, a headache and 
dizziness disorder, a gastrointestinal disorder, or a scar on 
the right index finger are not well grounded, they are 
denied.


REMAND

The appellant filed his application for VA disability 
compensation in January 1997.  The effective date of service 
connection for undifferentiated somatoform disorder and of 
his current disability rating is March 2, 1996.  The June 
1997 rating decision and the December 1997 statement of the 
case (SOC) show the RO applied rating criteria to the 
appellant's disability evaluation that became effective 
November 7, 1996.  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.130 (General Rating Formula for Mental 
Disorders)).  Those criteria are inapplicable prior to their 
effective date, and the disability rating of undifferentiated 
somatoform disorder prior to November 7, 1996, must be based 
on the rating criteria in effect prior to that date.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998) citing 38 U.S.C. 
§ 5110(g).

The instant case is distinguishable from those in which a 
regulation such as rating criteria changed subsequent to the 
initiation of a claim or during the pendency of an appeal, 
thus requiring VA to determine the more beneficial version of 
the criteria and apply it.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the appellant filed his claim 
after the change in the rating criteria for mental disorders, 
and selection of the more advantageous rating criteria is not 
at issue.

Nonetheless, the RO did not apply to the period March 2, 
1996, to November 7, 1996, the rating criteria then in 
effect.  The Board cannot review the appeal from that part of 
the time under consideration unless it is without prejudice 
to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).

The appellant was heretofore unaware of the other rating 
criteria applicable to his case.  Neither the rating decision 
nor the SOC informed him of the older rating criteria.  
Informing a claimant of the laws and regulations pertinent to 
his claim and how they affect VA's decision is a requirement 
of a SOC.  38 U.S.C.A. § 7105(d)(1) (West 1991).

The appellant has had no opportunity to make any argument or 
exercise his right to a hearing to present testimony or 
evidence regarding the application of the old rating criteria 
to the facts of his case.  See 38 C.F.R. § 3.103 (1998).  The 
Board cannot without prejudice review the rating of his 
undifferentiated somatoform disorder for the period March 2, 
1996, to November 7, 1996, until the RO has done so first.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, the case is REMANDED for the following action:

1.  For the period March 2, 1996, to 
November 7, 1996, readjudicate the 
appellant's entitlement to a rating 
higher than 10 percent for 
undifferentiated somatoform disorder, 
applying the rating criteria effective 
during that period.  See 38 C.F.R. 
§ 4.132 (1996).

2.  If the claim remains denied, provide 
the appellant and his representative a 
supplemental statement of the case 
setting forth the rating criteria for 
mental disorders effective from March 2, 
1996, to November 7, 1996, and including 
the regulations providing for due 
process.  38 C.F.R. § 3.103 (1998).  
Afford them an appropriate amount of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

